AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF TEXAS PETROCHEMICALS INC. Texas Petrochemicals Inc., a corporation organized and existing under the laws of the State of Delaware (the "Corporation"), DOES HEREBY CERTIFY AS FOLLOWS: (1)The name of the Corporation is "Texas Petrochemicals Inc.", and the original certificate of incorporation was filed with the Secretary of State of the State of Delaware on March 15, 2004. (2)This Amended and Restated Certificate of Incorporation of the Corporation (the "Certificate") was duly adopted by the Board of Directors of the Corporation (the "Board") and the stockholders of the Corporation in accordance with Sections 242 and 245 of the General Corporation Law of the State of Delaware (the "DGCL"). (3)This Certificate restates, integrates and further amends the provisions of the original certificate of incorporation of the Corporation. (4)The text of the original certificate of incorporation is hereby restated and amended to read in its entirety as follows: ARTICLE I The name of the Corporation is Texas Petrochemicals Inc. ARTICLE II The address of the Corporation's registered office in the State of Delaware is 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.The name of the Corporation's registered agent at such address is The Corporation Trust Company. ARTICLE III The nature of the business to be conducted, and the purposes to be promoted, by the Corporation is to engage in any lawful act or activity for which corporations may be organized under the DGCL. ARTICLE IV The aggregate number of shares of all classes of stock that the Corporation shall have authority to issue is 25,000,000 shares of common stock, par value of $0.01 per share (the "Common Stock"). 1 ARTICLE V In furtherance and not in limitation of the powers conferred by the laws of the State of Delaware, the Board is expressly authorized and empowered to adopt, alter, amend or repeal the bylaws of the Corporation (the "By-Laws"), subject to the power of the stockholders of the Corporation to adopt, alter, amend or repeal any By-Laws made by the Board. ARTICLE VI (a)Board Powers.The business and affairs of the Corporation shall be managed by, or under the direction of, the Board subject to the limitations set forth in the DGCL, this Certificate of Incorporation or the By-Laws. (b)Number, Qualifications, Election and Term. (i) For one year following the effective date of the plan of reorganization adopted in connection with the cases filed by Texas Petrochemicals LP and certain other debtors on July 20, 2003 pursuant to chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §1101 et. seq. in the United States Bankruptcy Court for the Southern District of Texas jointly administered under case number 03-40258-H3-11 (the "Plan"), the number of directors on the Board shall be five.Thereafter, the number of directors shall be fixed from time to time exclusively by the Board pursuant to a resolution adopted by a majority of the Whole Board.For purposes of this Certificate of Incorporation, the term "Whole Board" shall mean the total number of directors the Corporation would have if there were no vacancies.No decrease in the number of directors shall shorten any incumbent director's term of office.For purposes of this Certificate of Incorporation, the term "Initial Term" shall mean the term of at least one year following the effective date of the Plan and until a successor director is duly elected and qualified following the first annual meeting of stockholders of the Corporation. (ii) Upon the consummation of the Closing (as defined in the Plan) and until the expiration of the Initial Term, the following persons shall serve as directors unless replaced in accordance with the procedures set forth in this Article VI(b)(ii).Until the first to occur of (A) the end of the Initial Term and (B) Castlerigg Master Investments, Ltd. (“Castlerigg”) failing to individually own at least 5% of the issued and outstanding Common Stock, Castlerigg shall have the right to designate in writing a nominee for election to the Board such that during such period one of the directors comprising the Board shall be a person who was designated as a nominee by Castlerigg (each director nominated by Castlerigg, a “Castlerigg Designee”).The initial Castlerigg Designee is Arif Gangat.Until the first to occur of (A) the end of the Initial Term and (B) RCG Carpathia Master Fund Ltd. (“RCG”) failing to individually own at least 5% of the issued and outstanding Common Stock, RCG shall have the right to designate in writing a nominee for election to the Board such that during such period one of the directors comprising the Board shall be a person who was designated as a nominee by RCG (each director nominated by RCG, a “RCG Designee”).The initial RCG Designee is Frederick 2 Pevow.During the Initial Term, the holders of a majority of the outstanding shares of Common Stock, excluding for these purposes all shares of Common Stock held by Castlerigg and RCG except such shares received by either Castlerigg or RCG solely as a result of being an unsecured creditor of Texas Petrochemicals LP (the "Unsecured Creditor Stockholders") shall have the right to designate in writing two nominees for election to the Board such that during the Initial Term two of the directors comprising the Board shall be persons who were designated as nominees by the Unsecured Creditor Stockholders (each director nominated by the Unsecured Creditor Stockholders, a “Unsecured Creditor Designee”).The initial Unsecured Creditor Designees are Kevin Flannery and Mark Demetree.During the Initial Term, the management of the Corporation shall have the right to designate in writing one nominee for election to the Board such that during the Initial Term one of the directors comprising the Board shall be a person who was designated as a nominee by the management of the Corporation (each director nominated by the management of the Corporation, a “Management Designee”).The initial Management Designee is Carl S.
